Exhibit 10.6

 

Security Agreement

  LOGO [g458840g41x37.gif]

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of this      day of
December, 2012, is made by HK ENGINE COMPONENTS, LLC (the “Grantor”), with an
address at 800 Nave Road, Southeast, Massillon, Ohio 44646, in favor of PNC
BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 213 Market Avenue
North, Suite 250, Canton, Ohio 44702.

Under the terms hereof, the Bank desires to obtain and the Grantor desires to
grant the Bank security for all of the Obligations (as hereinafter defined).

NOW, THEREFORE, the Grantor and the Bank, intending to be legally bound, hereby
agree as follows:

1. Definitions.

(a) “Collateral” shall include all personal property of the Grantor, including
the following, all whether now owned or hereafter acquired or arising and
wherever located: (i) accounts (including health-care-insurance receivables and
credit card receivables); (ii) securities entitlements, securities accounts,
commodity accounts, commodity contracts and investment property; (iii) deposit
accounts; (iv) instruments (including promissory notes); (v) documents
(including warehouse receipts); (vi) chattel paper (including electronic chattel
paper and tangible chattel paper); (vii) inventory, including raw materials,
work in process, or materials used or consumed in Grantor’s business, items held
for sale or lease or furnished or to be furnished under contracts of service,
sale or lease, goods that are returned, reclaimed or repossessed; (viii) goods
of every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products;
(ix) equipment, including machinery, vehicles and furniture; (x) fixtures;
(xi) agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “A” hereto; (xiv) letter of credit rights;
(xv) general intangibles, of every kind and description, including payment
intangibles, software, computer information, source codes, object codes, records
and data, all existing and future customer lists, choses in action, claims
(including claims for indemnification or breach of warranty), books, records,
patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies; (xvi) all supporting obligations of all of the
foregoing property; (xvii) all property of the Grantor now or hereafter in the
Bank’s possession or in transit to or from, or under the custody or control of,
the Bank or any affiliate thereof; (xviii) all cash and cash equivalents
thereof; and (xix) all cash and noncash proceeds (including insurance proceeds)
of all of the foregoing property, all products thereof and all additions and
accessions thereto, substitutions therefor and replacements thereof. The
Collateral shall also include any and all other tangible or intangible property
that is described as being part of the Collateral pursuant to one or more Riders
to Security Agreement that may be attached hereto or delivered in connection
herewith, including the Rider to Security Agreement - Copyrights, the Rider to
Security Agreement - Patents, the Rider to Security Agreement - Trademarks and
the Rider to Security Agreement - Cash Collateral Account.

(b) “Obligations” shall include all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Grantor or by MISCOR GROUP, LTD.
and MAGNETECH INDUSTRIAL SERVICES, INC. (collectively, the “Obligor”) to the
Bank or to any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., of any kind or nature, present or future (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Grantor, whether or not a claim for post-filing or
post-petition interest is allowed



--------------------------------------------------------------------------------

in such proceeding), whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, whether or not (i) evidenced
by any note, guaranty or other instrument, (ii) arising under any agreement,
instrument or document, (iii) for the payment of money, (iv) arising by reason
of an extension of credit, opening of a letter of credit, loan, equipment lease
or guarantee, (v) under any interest or currency swap, future, option or other
interest rate protection or similar agreement, (vi) under or by reason of any
foreign currency transaction, forward, option or other similar transaction
providing for the purchase of one currency in exchange for the sale of another
currency, or in any other manner, (vii) arising out of overdrafts on deposit or
other accounts or out of electronic funds transfers (whether by wire transfer or
through automated clearing houses or otherwise) or out of the return unpaid of,
or other failure of the Bank to receive final payment for, any check, item,
instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Bank’s non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository or other similar
arrangements; and any amendments, extensions, renewals and increases of or to
any of the foregoing, and all costs and expenses of the Bank incurred in the
documentation, negotiation, modification, enforcement, collection and otherwise
in connection with any of the foregoing, including reasonable attorneys’ fees
and expenses.

(c) “UCC” means the Uniform Commercial Code, as adopted and enacted and as in
effect from time to time in the State whose law governs pursuant to the Section
of this Agreement entitled “Governing Law and Jurisdiction.” Terms used herein
which are defined in the UCC and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the UCC. To the extent the
definition of any category or type of collateral is modified by any amendment,
modification or revision to the UCC, such modified definition will apply
automatically as of the date of such amendment, modification or revision.

2. Grant of Security Interest. To secure the Obligations, the Grantor, as
debtor, hereby assigns and grants to the Bank, as secured party, a continuing
lien on and security interest in the Collateral.

3. Change in Name or Locations. The Grantor hereby agrees that if the location
of the Collateral changes from the locations listed on Exhibit “A” hereto and
made part hereof, or if the Grantor changes its name, its type of organization,
its state of organization (if Grantor is a registered organization), or
establishes a name in which it may do business that is not listed as a tradename
on Exhibit “A” hereto, the Grantor will immediately notify the Bank in writing
of the additions or changes.

4. Representations and Warranties. The Grantor represents, warrants and
covenants to the Bank that: (a) all information, including its type of
organization, jurisdiction of organization, chief executive office, and (for
individuals only) principal residence are as set forth on Exhibit “A” hereto and
are true and correct on the date hereof; (b) the Grantor has good, marketable
and indefeasible title to the Collateral, has not made any prior sale, pledge,
encumbrance, assignment or other disposition of any of the Collateral, and the
Collateral is free from all encumbrances and rights of setoff of any kind except
the lien in favor of the Bank created by this Agreement; (c) except as herein
provided, the Grantor will not hereafter without the Bank’s prior written
consent sell, pledge, encumber, assign or otherwise dispose of any of the
Collateral or permit any right of setoff, lien or security interest to exist
thereon except to the Bank; (d) the Grantor will defend the Collateral against
all claims and demands of all persons at any time claiming the same or any
interest therein; (e) each account and general intangible, if included in the
definition of Collateral, is genuine and enforceable in accordance with its
terms and the Grantor will defend the same against all claims, demands, setoffs
and counterclaims at any time asserted; and (f) at the time any account or
general intangible becomes subject to this Agreement, such account or general
intangible will be a good and valid account representing a bona fide sale of
goods or services by the Grantor and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors, and no such account or general intangible will be
subject to any claim for credit, allowance or adjustment by any account debtor
or any setoff, defense or counterclaim.

 

- 2 -



--------------------------------------------------------------------------------

5. Grantor’s Covenants. The Grantor covenants that it shall:

(a) from time to time and at all reasonable times allow the Bank, by or through
any of its officers, agents, attorneys, or accountants, to examine or inspect
the Collateral, and obtain valuations and audits of the Collateral, at the
Grantor’s expense, wherever located. The Grantor shall do, obtain, make, execute
and deliver all such additional and further acts, things, deeds, assurances and
instruments as the Bank may require to vest in and assure to the Bank its rights
hereunder and in or to the Collateral, and the proceeds thereof, including
waivers from landlords, warehousemen and mortgagees. The Grantor agrees that the
Bank has the right to notify (on invoices or otherwise) account debtors and
other obligors or payors on any Collateral of its assignment to the Bank, and
that all payments thereon should be made directly to the Bank, and that the Bank
has full power and authority to collect, compromise, endorse, sell or otherwise
deal with the Collateral in its own name or that of the Grantor at any time upon
an Event of Default;

(b) keep the Collateral in good order and repair at all times and immediately
notify the Bank of any event causing a material loss or decline in value of the
Collateral, whether or not covered by insurance, and the amount of such loss or
depreciation;

(c) only use or permit the Collateral to be used in accordance with all
applicable federal, state, county and municipal laws and regulations; and

(d) have and maintain insurance at all times with respect to all Collateral
against risks of fire (including so-called extended coverage), theft, sprinkler
leakage, and other risks (including risk of flood if any Collateral is
maintained at a location in a flood hazard zone) as the Bank may require, in
such form, in such amount, for such period and written by such companies as may
be satisfactory to the Bank in its sole discretion. Each such casualty insurance
policy shall contain a standard Lender’s Loss Payable Clause issued in favor of
the Bank under which all losses thereunder shall be paid to the Bank as the
Bank’s interests may appear. Such policies shall expressly provide that the
requisite insurance cannot be altered or canceled without at least thirty
(30) days prior written notice to the Bank and shall insure the Bank
notwithstanding the act or neglect of the Grantor. Upon the Bank’s demand, the
Grantor shall furnish the Bank with duplicate original policies of insurance or
such other evidence of insurance as the Bank may require. In the event of
failure to provide insurance as herein provided, the Bank may, at its option,
obtain such insurance and the Grantor shall pay to the Bank, on demand, the cost
thereof. Proceeds of insurance may be applied by the Bank to reduce the
Obligations or to repair or replace Collateral, all in the Bank’s sole
discretion.

6. Negative Pledge; No Transfer. The Grantor will not sell or offer to sell or
otherwise transfer or grant or allow the imposition of a lien or security
interest upon the Collateral (except for sales of inventory and collections of
accounts in the Grantor’s ordinary course of business), will not allow any third
party to gain control of all or any part of the Collateral, and will not use any
portion thereof in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon.

7. Covenants for Accounts. If accounts are included in the definition of
Collateral:

(a) The Grantor will, on the Bank’s demand, make notations on its books and
records showing the Bank’s security interest and make available to the Bank
shipping and delivery receipts evidencing the shipment of the goods that gave
rise to an account, completion certificates or other proof of the satisfactory
performance of services that gave rise to an account, a copy of the invoice for
each account and copies of any written contract or order from which an account
arose. The Grantor shall promptly notify the Bank if an account becomes
evidenced or secured by an instrument or chattel paper and upon the Bank’s
request, will promptly deliver any such instrument or chattel paper to the Bank,
including any letter of credit delivered to the Grantor to support a shipment of
inventory by the Grantor.

(b) The Grantor will promptly advise the Bank whenever an account debtor refuses
to retain or returns any goods from the sale of which an account arose and will
comply with any instructions that the Bank may give regarding the sale or other
disposition of such returns. From time to time with such frequency as the Bank
may request, the Grantor will report to the Bank all credits given to account
debtors on all accounts.

 

- 3 -



--------------------------------------------------------------------------------

(c) The Grantor will immediately notify the Bank if any account arises out of
contracts with the United States or any department, agency or instrumentality
thereof, and will execute any instruments and take any steps required by the
Bank so that all monies due and to become due under such contract shall be
assigned to the Bank and notice of the assignment given to and acknowledged by
the appropriate government agency or authority under the Federal Assignment of
Claims Act.

(d) At any time after the occurrence of an Event of Default, and without notice
to the Grantor, the Bank may direct any persons who are indebted to the Grantor
on any Collateral consisting of accounts or general intangibles to make payment
directly to the Bank of the amounts due. The Bank is authorized to collect,
compromise, endorse and sell any such Collateral in its own name or in the
Grantor’s name and to give receipts to such account debtors for any such
payments and the account debtors will be protected in making such payments to
the Bank. Upon the Bank’s written request, the Grantor will establish with the
Bank and maintain a lockbox account (“Lockbox”) with the Bank and a depository
account(s) (“Cash Collateral Account”) with the Bank subject to the provisions
of this subparagraph and such other related agreements as the Bank may require,
and the Grantor shall notify its account debtors to remit payments directly to
the Lockbox. Thereafter, funds collected in the Lockbox shall be transferred to
the Cash Collateral Account, and funds in the Cash Collateral Account shall be
applied by the Bank, daily, to reduce the outstanding Obligations.

8. Further Assurances. By its signature hereon, the Grantor hereby irrevocably
authorizes the Bank to execute (on behalf of the Grantor) and file against the
Grantor one or more financing, continuation or amendment statements pursuant to
the UCC in form satisfactory to the Bank, and the Grantor will pay the cost of
preparing and filing the same in all jurisdictions in which such filing is
deemed by the Bank to be necessary or desirable in order to perfect, preserve
and protect its security interests. If required by the Bank, the Grantor will
execute all documentation necessary for the Bank to obtain and maintain
perfection of its security interests in the Collateral. At the Bank’s request,
the Grantor will execute, in form satisfactory to the Bank, a Rider to Security
Agreement - Copyrights (if any Collateral consists of registered or unregistered
copyrights), a Rider to Security Agreement - Patents (if any Collateral consists
of patents or patent applications), a Rider to Security Agreement - Trademarks
(if any Collateral consists of trademarks, tradenames, tradestyles or trademark
applications). If any Collateral consists of letter of credit rights, electronic
chattel paper, deposit accounts or supporting obligations not maintained with
the Bank or one of its affiliates, or any securities entitlement, securities
account, commodities account, commodities contract or other investment property,
then at the Bank’s request the Grantor will execute, and will cause the
depository institution or securities intermediary upon whose books and records
the ownership interest of the Grantor in such Collateral appears, to execute
such Pledge Agreements, Notification and Control Agreements or other agreements
as the Bank deems necessary in order to perfect, prioritize and protect its
security interest in such Collateral, in each case in a form satisfactory to the
Bank.

9. Events of Default. The Grantor shall, at the Bank’s option, be in default
under this Agreement upon the happening of any of the following events or
conditions (each, an “Event of Default”): (a) any Event of Default (as defined
in any of the Obligations); (b) any default under any of the Obligations that
does not have a defined set of “Events of Default” and the lapse of any notice
or cure period provided in such Obligations with respect to such default,
provided, however, that, no such failure to observe or perform any covenant or
other agreement (excluding financial covenants, financial reporting covenants,
and negative covenants) shall constitute an Event of Default unless such failure
continues for a period of 30 days after the earlier to occur of (a) the date
when any Obligor becomes aware of such failure and (b) the date when the Bank
gives written notice to the Obligor of such failure; (c) demand by the Bank
under any of the Obligations that have a demand feature; (d) the failure by the
Grantor to perform any of its obligations under this Agreement; (e) material
falsity, inaccuracy or material breach by the Grantor of any written warranty,
representation or statement made or furnished to the Bank by or on behalf of the
Grantor; (f) an uninsured material loss, theft, damage, or destruction to any of
the Collateral, or the entry of any judgment against the Grantor or any lien
against or the making of any levy, seizure or attachment of or on the
Collateral; (g) the failure of the Bank to have a perfected first priority
security interest in the Collateral; (h) any indication or evidence received by
the Bank that the Grantor may have directly or indirectly been engaged in any
type of activity which, in the Bank’s discretion, might result in the forfeiture
of any property of the Grantor to any governmental entity, federal, state or
local; or (i) if the Bank otherwise deems itself insecure.

 

- 4 -



--------------------------------------------------------------------------------

10. Remedies. Upon the occurrence of any such Event of Default and at any time
thereafter, the Bank may declare all Obligations secured hereby immediately due
and payable and shall have, in addition to any remedies provided herein or by
any applicable law or in equity, all the remedies of a secured party under the
UCC. The Bank’s remedies include, but are not limited to, the right to
(a) peaceably by its own means or with judicial assistance enter the Grantor’s
premises and take possession of the Collateral without prior notice to the
Grantor or the opportunity for a hearing, (b) render the Collateral unusable,
(c) dispose of the Collateral on the Grantor’s premises, (d) require the Grantor
to assemble the Collateral and make it available to the Bank at a place
designated by the Bank, and (e) notify the United States Postal Service to send
the Grantor’s mail to the Bank. Unless the Collateral is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Bank will give the Grantor reasonable notice of the time and place
of any public sale thereof or of the time after which any private sale or any
other intended disposition thereof is to be made. The requirements of
commercially reasonable notice shall be met if such notice is sent to the
Grantor at least ten (10) days before the time of the intended sale or
disposition. Expenses of retaking, holding, preparing for disposition, disposing
or the like shall include the Bank’s reasonable attorneys’ fees and legal
expenses, incurred or expended by the Bank to enforce any payment due it under
this Agreement either as against the Grantor, or in the prosecution or defense
of any action, or concerning any matter growing out of or connection with the
subject matter of this Agreement and the Collateral pledged hereunder. The
Grantor waives all relief from all appraisement or exemption laws now in force
or hereafter enacted.

11. Power of Attorney. The Grantor does hereby make, constitute and appoint any
officer or agent of the Bank as the Grantor’s true and lawful attorney-in-fact,
with power to (a) endorse the name of the Grantor or any of the Grantor’s
officers or agents upon any notes, checks, drafts, money orders, or other
instruments of payment or Collateral that may come into the Bank’s possession in
full or part payment of any Obligations; (b) sue for, compromise, settle and
release all claims and disputes with respect to, the Collateral; and (c) sign,
for the Grantor, such documentation required by the UCC, or supplemental
intellectual property security agreements; granting to the Grantor’s said
attorney full power to do any and all things necessary to be done in and about
the premises as fully and effectually as the Grantor might or could do. The
Grantor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest, and
is irrevocable.

12. Payment of Expenses. At its option, the Bank may discharge taxes, liens,
security interests or such other encumbrances as may attach to the Collateral,
may pay for required insurance on the Collateral and may pay for the
maintenance, appraisal or reappraisal, and preservation of the Collateral, as
determined by the Bank to be necessary. The Grantor will reimburse the Bank on
demand for any payment so made or any expense incurred by the Bank pursuant to
the foregoing authorization, and the Collateral also will secure any advances or
payments so made or expenses so incurred by the Bank.

13. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

14. Preservation of Rights. No delay or omission on the Bank’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity.

 

- 5 -



--------------------------------------------------------------------------------

15. Illegality. If any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Agreement.

16. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Grantor from, any provision of this Agreement will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Grantor will entitle the Grantor to
any other or further notice or demand in the same, similar or other
circumstance.

17. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

18. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

19. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Grantor and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Grantor may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.

20. Interpretation. In this Agreement, unless the Bank and the Grantor otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement. Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose. Unless otherwise specified in this
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP. If this Agreement is
executed by more than one Grantor, the obligations of such persons or entities
will be joint and several.

21. Indemnity. The Grantor agrees to indemnify each of the Bank, each legal
entity, if any, who controls the Bank and each of their respective directors,
officers and employees (the “Indemnified Parties”) and to defend and hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Grantor), in connection with or arising out of or relating to the
matters referred to in this Agreement or the Obligations, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Grantor, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on

 

- 6 -



--------------------------------------------------------------------------------

statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Agreement, payment of the Obligations and
assignment of any rights hereunder. The Grantor may participate at its expense
in the defense of any such claim.

22. Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated above is located. THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED, EXCEPT
THAT THE LAWS OF THE STATE WHERE ANY COLLATERAL IS LOCATED (IF DIFFERENT FROM
THE STATE WHERE SUCH OFFICE OF THE BANK IS LOCATED) SHALL GOVERN THE CREATION,
PERFECTION AND FORECLOSURE OF THE LIENS CREATED HEREUNDER ON SUCH PROPERTY OR
ANY INTEREST THEREIN. The Grantor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the county or judicial district
where the Bank’s office indicated above is located; provided that nothing
contained in this Agreement will prevent the Bank from bringing any action,
enforcing any award or judgment or exercising any rights against the Grantor
individually, against any security or against any property of the Grantor within
any other county, state or other foreign or domestic jurisdiction. The Bank and
the Grantor agree that the venue provided above is the most convenient forum for
both the Bank and the Grantor. The Grantor waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 7 -



--------------------------------------------------------------------------------

23. WAIVER OF JURY TRIAL. EACH OF THE GRANTOR AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE GRANTOR AND THE BANK ACKNOWLEDGE THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

WITNESS / ATTEST:     HK ENGINE COMPONENTS, LLC

 

    By:             (SEAL)             Print Name:           Michael P. Moore
Title:           Chief Executive Officer and President

(Include title only if an officer of entity signing to the right)

          PNC BANK, NATIONAL ASSOCIATION     By:           (SEAL)              
    Joseph Luckring       Senior Vice President

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SECURITY AGREEMENT

 

1. Grantor’s form of organization (i.e., corporation, partnership, limited
liability company): limited liability company

 

2. Grantor’s State of organization, if a registered organization (i.e.,
corporation, limited partnership or limited liability company): Indiana

 

3. Grantor’s principal residence, if a natural person or general partnership:

 

4. Address of Grantor’s chief executive office, including the County:

800 Nave Road, Southeast, Massillon, Ohio 44646;                      County

 

5. Grantor’s EIN, if not a natural person:

 

6. Grantor’s SSN, if a natural person:

 

7. Grantor’s organizational ID# (if any exists):

2005012600314

 

8. Address for books and records, if different:

 

9. Addresses of other Collateral locations, including Counties, for the past
five (5) years:

 

10. Name and address of landlord or owner if location is not owned by the
Grantor:

JAM Summer Properties, 61249 Howell Drive, Cassapolis, MI 49031

JAM Bev Properties, 61249 Howell Drive, Cassapolis, MI 49031

HIC-Industrial Center Inc., 916 Fifth Avenue, Suite 400, Huntington WV 25701

Kirk International, 3218 E 84th St, Suite D, Merrillville, IN 46410

VEMS Partners, 428 N. Lombard St., Visalia, CA 93291

3-D Service Ltd. - Main Bldg. 6424 Selkirk Circle NW, Canton, OH 44718 and 3029
Prospect Ave, Cleveland OH 44115

 

11. Other names or tradenames now or formerly used by the Grantor:

 

12. List of all existing Commercial Tort Claims (by case title with court and
brief description of claim):

 

- 9 -